THE Kipp Sheep Company, a Wyoming corporation, sued the board of county commissioners of Routt county to recover money paid for taxes on sheep for the years 1918 to 1923, both inclusive. The district court rendered judgment in favor of the plaintiff for the amounts paid by it for the taxes of 1918, 1919 and 1920, and rendered judgment in favor of the defendant on the causes of action for the recovery of the amounts paid by the plaintiff for the taxes of 1921, 1922 and 1923. The defendant sued out a writ of error, and the plaintiff filed cross-assignments of error.
This case is a companion to Boyer Bros., Incorporatedv. Board of County Commissioners of the County ofRoutt, 87 Colo. 275, 288 P. 408, just decided. The opinion in that case should be read in connection with this opinion. The facts in both cases are similar, except that in this case there was no written agreement concerning the assessment of sheep, and no assignment to trustees.
[1] 1. It is contended by counsel for the board of county commissioners that the failure of the Kipp company to present its claim to the board for audit and allowance pursuant to C. L. §§ 8696, 8697, bars a recovery. Those sections have no application to actions to recover money paid for taxes illegally assessed; such actions are governed by section 202 of the Revenue Act of 1902 (C. L., sec. 7447). Boyer Bros., Incorporated v. Board ofCounty Commissioners of the County of Routt, supra.
The judgment in favor of the Kipp company for the amounts paid by it for the taxes of 1918, 1919 and 1920 is right.
2. Counsel for the Kipp company say that the act of 1921 (S. L., c. 199, C. L., §§ 7249, 7250) is unconstitutional. In the Boyer case, supra, we held that the constitutional rights of the plaintiff in that case were not invaded by *Page 290 
the act, and the same is true of the constitutional rights of the Kipp company.
Other objections are urged, but they are similar to those held untenable in the Boyer case, supra.
The judgment in favor of the defendant on the causes of action for the recovery of the money paid by the plaintiff for the taxes of 1921, 1922 and 1923 is right.
The judgment is affirmed.
MR. CHIEF JUSTICE WHITFORD and MR. JUSTICE CAMPBELL did not participate in the decision.